Citation Nr: 9903612	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-46 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1963 
to November 1965.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for a 
low back disorder.  The veteran perfected an appeal from 
this denial in a timely fashion, and appeared at a hearing 
on appeal before a local hearing officer in February 1997.  
In October 1998, the veteran appeared before the 
undersigned at a hearing at the RO.  

The Board notes that service connection for hearing loss 
and tinnitus were also denied in the September 1994 rating 
decision.  The veteran disagreed with these decisions in 
November 1994, and the RO issued him a statement of the 
case in December 1994.  In December 1996, more than one 
year after the veteran received notice of the September 
1994 rating decision, the RO received a photocopy of a VA 
Form 9/ Appeal to the Board of Veterans' Appeals in which 
the veteran reiterated his desire for service connection 
for the aforementioned disabilities.  The date appearing on 
the front of the form is January 1995.  Yet the original of 
this form does not appear to have been associated with the 
claims folder.  The RO should ascertain whether or not the 
veteran actually filed the original of this form on or 
about January 1995 in order to determine whether these 
issues are on appeal.  At present, however, as no timely 
substantive appeal is now associated with the claims file, 
these issues are not considered to be in appellate status.

The Board also notes that the RO issued a September 1997 
rating decision denying entitlement to a special monthly 
pension (SMP) and denying a petition to reopen a finally 
denied claim of service connection for tinnitus.  The RO 
also issued a July 1998 rating decision denying service 
connection for post-traumatic stress disorder (PTSD).  
Although notified of these decisions, the veteran has not 
appealed them; therefore,  they are not in appellate 
status.

Finally, the Board notes that in November 1996 the 
veteran's accredited representative submitted a statement 
in which he argued that the veteran suffers from myriad 
medical problems that have their origins in the veteran's 
period of active duty service. These disabilities include 
dental problems, diabetes, high blood pressure, and 
coronary artery disease.  In a July 1997 statement, the 
veteran himself reiterated these contentions, and added a 
claim that a current left shoulder disability was also 
incurred in military service.  As these matters are not 
currently before the Board, they are referred to the RO for 
any and all appropriate action.


REMAND

The veteran essentially contends that he currently suffers 
from a low back disability that is etiologically related to 
a fall during active military service.  He therefore seeks 
service connection.

The service medical records show that in April 1964, the 
veteran fell out of a rack and landed on his head and 
shoulders, causing injury to his neck.  The diagnosis was 
cervical muscle spasm secondary to trauma.  The injury 
report also reflects he was transferred to a hospital.  
Apart from this record, the remainder of the service 
medical records do not show any lasting residuals from this 
injury, and also do not show any complaints or findings of 
low back pathology.  However, although the injury report 
reflected transferral to a hospital, the actual hospital 
report does not appear to be associated with the rest of 
the service medical records.  In order to ensure a full and 
fair evaluation on the basis of all of the available 
service medical records, the RO should contact the National 
Personnel Records Center (NPRC) in St. Louis, Missouri and 
request from it any reports of hospitalization from the 
veteran's period of active duty service.  In the event, no 
such records are on file, that fact should be documented 
and the RO should contact the hospital directly for the 
record - after the veteran supplies its name and address - 
assuming the hospital still exists.  If this additional 
search yields negative results, that fact too should be 
documented.

The earliest documented post-service evidence of a low back 
disability is in April 1981, when arthritis of the 
lumbosacral spine and narrowing of the L5-S1 disc space 
were diagnosed.  During the travel board hearing held in 
October 1998, the veteran testified that at some time in 
the mid-to-late 1970s, a "Doctor Hoffman" and another 
doctor at South Amboy Hospital or at Southern Memorial 
Hospital told him that his low back problems resulted from 
an "old injury."  He also testified that in August 1998 
he saw certain doctors in New York on referral from VA 
physicians who may have recorded their impressions 
regarding the origin of the veteran's low back disability.  
Where a veteran alerts VA to the existence of possible 
evidence that may suffice to render his claim well 
grounded, VA is under a duty to notify him that he should 
attempt to obtain this evidence and submit it to complete 
his application for benefits.  See 38 U.S.C.A. § 5103 (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

Finally, during his February 1997 personal hearing the 
veteran testified that he underwent a considerable amount 
of testing at a VA hospital in East Orange, New Jersey.  
Since VA records are considered to be in the constructive 
possession of VA adjudicators, whether they are associated 
with the file or not, it behooves the RO to contact this VA 
facility and obtain any treatment records for the low back 
it may have pertaining to the veteran.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the NPRC in 
St. Louis, Missouri and obtain from it 
any copies of reports of 
hospitalization it may have that 
pertain to treatment of a spine 
disability from the period of the 
veteran's active service.  If such 
records are unavailable from the NPRC, 
that fact should clearly be documented 
in the claims file, and the RO should 
obtain the name and address of the 
hospital where the veteran was treated 
from the veteran himself.  Then, the RO 
should contact the hospital directly to 
request any such hospitalization 
reports it may have.  If this search 
yields negative results, this fact too 
should be clearly documented in the 
claims file.

2.  The RO should obtain and associate 
with the claims file reports of 
treatment of a low back disability, 
including any tests that were conducted 
in the months preceding and following 
August 1998, from the VA hospital in 
East Orange, New Jersey, along with any 
other records identified by the veteran 
that are not currently associated with 
the record.  If any records are 
unavailable, or any search for records 
yields negative results, that fact 
should clearly be documented in the 
claims file.

3.  The RO should notify the veteran 
that a medical opinion as to the origin 
of his low back disability from Doctor 
Hoffman, the physician who treated him 
in New York on referral from the VA 
hospital in East Orange, or from the 
any other physician is needed to 
complete his application for benefits, 
and should be submitted to the RO.  

4.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to service 
connection for a low back disability in 
light of all relevant evidence and all 
pertinent legal authority.

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Veterans Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




- 6 -


